Motion by defendant, insofar as leave to have appeals heard upon abridged records is sought, denied; motion insofar as an extension of time to serve and file the records on appeal is sought, granted and the records directed to be served and filed no later than December 7, 1955.
Motion by plaintiff, insofar as an extension of time to serve and file the record on appeal is sought, granted and the record directed to be served and filed no later than December 7, 1955; motion, insofar as leave to have the appeal heard upon copies of the record before the Appellate Division is sought, denied.
Case set down for argument during the January, 1956, session of the Court of Appeals. [See 309 N. Y. 807.]